HESTER, Judge:
Having fully reviewed the record and briefs submitted by counsel, we find that the issues and arguments presented to be identical to those presented by a co-defendant, William Bazil Yannariello in his appeal, Commonwealth v. Yannariello, No. 2608 October Term, 1978; J. 822/1979; decided before Price, Gates, and Dowling, JJ.
Judge Dowling has written an opinion for the majority of that panel which was filed October 5, 1979, 270 Pa.Super. 312, 411 A.2d 543 (1979) wherein he reversed the conviction of Yannariello and remanded for a new trial on the grounds that Yannariello and appellant were represented by the same counsel and a conflict arose between their interests during trial. The trial court refused to grant a severance. Both were convicted. We agree with the reasoning of Judge Dowling. We will not reiterate the same herein.
Accordingly, the judgment of sentence is reversed and the case is remanded for a new trial.